UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-9894 A.Full title of the plan and address of the plan, if different from that of the issuer named below: ALLIANT ENERGY CORPORATION 401(k) SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ALLIANT ENERGY CORPORATION 4902 North Biltmore Lane Madison, Wisconsin 53718 REQUIRED INFORMATION The following financial statements and schedules of the Alliant Energy Corporation 401(k) Savings Plan, prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, as amended, are filed herewith. Page 1 of 21 pages Exhibit Index is on page 20 1 ALLIANT ENERGY CORPORATION 401(k) SAVINGS PLAN FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 AND FOR THE YEAR ENDED DECEMBER 31, 2009, SUPPLEMENTAL SCHEDULES AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2009, AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 ALLIANT ENERGY CORPORATION 401(k) SAVINGS PLAN TABLE OF CONTENTS Page No. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 5 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2009 6 NOTES TO FINANCIAL STATEMENTS 7-15 SUPPLEMENTAL SCHEDULES Form 5500, Schedule H, Part IV, line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2009 16 Form 5500, Schedule H, Part IV, line 4i - Schedule of Assets (Acquired and Disposed of Within Year) for the Year Ended December 31, 2009 17 Form 5500, Schedule H, Part IV, line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2009 18 SIGNATURES 19 EXHIBIT INDEX 20 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 21 3 Report of Independent Registered Public Accounting Firm To the Total Compensation Committee and Participants of the Alliant Energy Corporation 401(k) Savings Plan Madison, Wisconsin We have audited the accompanying statements of net assets available for benefits of Alliant Energy Corporation 401(k) Savings Plan (the "Plan") as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedules of (1) assets (held at end of year) as of December 31, 2009, and (2) assets (acquired and disposed of within year) for the year ended December 31, 2009, and (3) reportable transactions for the year ended December 31, 2009, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These schedules are the responsibility of the Plan's management.Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin June 24, 2010 4 ALLIANT ENERGY CORPORATION 401(k) SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, Investments, other than participant promissory notes (Refer to Notes 7, 8 and 9) $ $ Participant promissory notes Total investments Net assets available for benefits at fair value Adjustments from fair value to contract value for fully benefit- responsive investment contracts (Refer to Note 2) Net assets available for benefits $ $ The accompanying Notes to Financial Statements are an integral part of these statements. 5 ALLIANT ENERGY CORPORATION 401(k) SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Year Ended December 31, 2009 Net assets available for benefits - beginning of year $ Contributions: Cash contributions from employees Employer contributions: Cash Cash for purchase of Alliant Energy Corporation common stock Rollovers from other qualified plans Investment income: Net appreciation in fair value of investments (Refer to Note 7) Interest and dividends Distributions to participants ) Net increase Net assets available for benefits - end of year $ The accompanying Notes to Financial Statements are an integral part of this statement. 6 ALLIANT ENERGY CORPORATION 401(k) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009 Note 1.
